Citation Nr: 0830766	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(claimed as bronchitis which caused emphysema).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from September 1984 
to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 2004 claim, the veteran reported that he has been 
receiving treatment through the Department of Veterans 
Affairs Hospital in Birmingham for his breathing disorder 
since separation of service, which is significant since he is 
alleging symptomatology since service (continuity of 
symptomatology).  38 C.F.R. § 3.303(b).  While the RO 
obtained records from that facility dating from May 2001, the 
claims folder does not reflect that the RO attempted to 
obtain records pre-dating May 2001.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Birmingham VA Medical 
Center dating from June 1988 to May 2001 and from June 25, 
2004, to the present.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi,  
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The veteran has not been afforded a VA examination.  It is 
noted, however, that service treatment records contain 
numerous entries pertaining to treatment of respiratory 
conditions.  Current VA treatment records confirm a current 
diagnosis for COPD.  The veteran complained of "cough," and 
"coughing up blood speckled yellow" during separate 
appointments.  A May 2004 examination showed that the veteran 
had a "2-3 week history of URI symptoms and progressive 
cough."  The treating physician noted that the veteran was 
positive for smoking, crack, frequent wheezing, nightime 
[sic] cough, shortness of breath (SOB), and globus.  The 
examination yielded a diagnosis of "Bronchitis" that was 
treated with antibiotics.  An examination in June 2004 found 
the veteran to be negative for shortness of breath and 
coughing, and positive for "some wheezing and SOB."  An 
opinion as to etiology was not proffered.  As the veteran 
indicated that his symptoms in service have continued to the 
present time in his VA claim form, a VA examination should be 
scheduled on remand. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Birmingham, Alabama VAMC dating from 
June 1988 to May 2001 and from June 25, 
2004, to the present.  Also attempt to 
obtain any other evidence that is 
identified as relevant by the veteran 
during the course of the remand, 
provided that any necessary 
authorization forms are completed.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Schedule the veteran for an 
examination to determine the nature, 
extent, onset and etiology of any 
respiratory disorder found to be 
present.  The examiner should render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater 
than 50%), at least as likely as not 
(meaning likelihood of at least 50%), or 
less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that any current respiratory 
disorder is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided in 
a legible report.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
